Citation Nr: 1805495	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-15 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating higher than 30 percent for a psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a higher disability rating for his service connection anxiety disorder and PTSD.  He asserts that his disability picture more closely approximates occupational and social impairment with deficiencies in most areas-the criteria associated with a 70 percent initial disability evaluation.  In support of his claim, the Veteran reported new symptoms not previously recorded on VA examination in October 2015, including difficulty understanding complex commands and forgetting to complete tasks.  The Veteran also argued that his most recent VA examination was inadequate for rating purposes because the examiner disregarded reported symptoms, and requested a new examination due to the worsening of his condition.  

Initially, the Board notes that a review of the October 2015 VA examination report shows a complete and detailed report of all information required for rating purposes, namely the current severity and symptoms of the Veteran's psychiatric disorder.  Further, the examiner noted that she reviewed the Veteran's treatment records and supported her medical findings with notations as to specific diagnostic testing results.  Therefore, the Board does not find that the October 2015 VA examination is rendered inadequate due to any alleged insufficiency of recorded statements from the Veteran.  

However, the Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the Veteran's contentions that his psychiatric disorder may have increased in severity since he was last examined several years ago, a new examination/s to evaluate the severity of the Veteran's disability is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA treatment records dated since April 2016.  If any requested records are not available, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA psychiatric examination to address the extent and severity of his service-connected psychiatric disorder, to include anxiety disorder and PTSD.  The claims file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner must address all symptomatology caused by the Veteran's psychiatric disorder and its impact on his occupational and social functioning.  The examiner is asked to specifically comment on the effects of the Veteran's service-connected psychiatric disorder on his ability to function in an occupational environment.

Please provide a rationale for all opinions given.

3.  Finally, readjudicate the appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




